Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I comprising claims 48 – 60 in the reply filed on 11/15/2021 is acknowledged.
Claims 61 – 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48 – 59 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brockwell et al. (US 2010/0112680 A1; “Brockwell”).

exposing a detection region of a detector including a compound having an extrudable group and capable of undergoing Diels-Alder reaction with the analyte including a carbon-carbon multiple bond moiety to the sample (Brockwell teaches the use of a sensor apparatus comprising a housing (fluid-filled cylinder comprising barrier layer 2 and sealing layer 3; figures 1 - 4; paragraph 173) including a detection region (indicator gel 1; figures 1 - 4; paragraph 173) and a compound (tetrazine derivatives; paragraph 113) having an extrudable group and capable of undergoing Diels-Alder reaction with the analyte including a carbon-carbon multiple bond moiety); and
detecting a property change of a reaction mixture comprising the heteroaromatic compound based on the presence of the analyte in the sample (Brockwell teaches the incorporation of a colorimetric indicator (paragraphs 113, 118 – 124 and 173 - 175).
Regarding claim 49, Brockwell teaches that the analyte is ethylene (paragraphs 61 - 63).
Regarding claim 50, Brockwell teaches wherein detecting the property change includesmonitoring absorbance of the detection region (paragraphs 31, 113, 118 – 124, 173 - 175). Brockwell teaches wherein detecting the property change includes monitoring fluorescence of the detection region (paragraphs 31, 125, 126). Brockwell teaches wherein detecting the property change includes monitoring conductivity of the detection region (paragraphs 125, 126).
Regarding claim 51, Brockwell implicitly anticipates further determining a reaction rate constant of the analyte with the compound in the detection region of the detector (e.g., via Fick’s Law and Beer's Law; paragraphs 129 - 133). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Regarding claim 52, Brockwell implicitly anticipates further quantifying the amount of the analyte using the rate constant (e.g., via Fick’s Law and Beer's Law; paragraphs 129 - 133).
Regarding claim 53, Brockwell teaches further comprising differentiating alkene classes, alkyne classes, or alkene and alkyne classes by correlating reactivity with initial and finalcolors of the reaction mixture (paragraphs 31, 166, 167, 168 and 175).
Regarding claim 54, Brockwell implicitly anticipates quantifying the amount of the analyte using Red Green Blue color mapping (paragraphs 31, 113, 120, 166, 167, 168 and 175).
Regarding claim 55, Brockwell implicitly anticipates further differentiating alkene classes, alkyne classes, or alkene and alkyne classes using Red Green Blue color space value (paragraphs 31, 113, 120, 166, 167, 168 and 175).
Regarding claim 56, Brockwell implicitly anticipates further quantifying the amount of the analyte using Euclidean distance determined from the initial and final colors of the reaction mixture (paragraphs 31, 114, 166, 167, 168 and 175).

Regarding claim 58, Brockwell teaches further comprising reading a machine-readable pattern in the detection region when the pattern appears or vanishes (e.g., a printed scale or a barcode scan; paragraphs 31, 33, 63, 114, 175, 182 and 192).
Regarding claim 59, Brockwell teaches wherein the reaction mixture is in a solvent, a solid formulation or a solid substrate (Brockwell teaches the incorporation of a colorimetric indicator (paragraphs 113, 118 – 124 and 173 - 175).
Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 61, the cited prior art neither teaches nor fairly suggests wherein the reaction mixture further includes either a copper salt, a nickel salt, a silver salt, a zinc salt, an aluminum salt or a gold salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796